DETAILED ACTION
This communication is response to the application filed 03/30/2021. Claims 1-17 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 and 12/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 9, and 15 are objected to because of the following informalities:  “PDU” recited in the claim should be change to “”protocol data unit (PDU)” in the first occurrence.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,986,650 (hereafter Patent ‘650). Although the claims at issue are not identical, they are not patentably distinct from each other because claiming the same invention with minor difference. Applicant merely broadens the independent claims of Patent ‘650 to arrive at the independent claims of the current application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the limitations of independent claims Patent ‘650 to arrive at the independent claims of the current application based on user design preference to reduce data communication complexity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-9, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2014/0023010 to Loehr et al. (hereafter Loehr) in view of US Pub. 2011/0170495 to Earnshaw et al. (hereafter Earnshaw).

Regarding claim 1, Loehr discloses a method for a user equipment (UE) transmitting an uplink signal in a wireless communication system (see Loehr, Fig 11 - Fig 13), the method comprising: 
receiving a physical downlink control channel (PDCCH) including uplink grant (see Loehr, ¶ 0051: the TBS/RV signaling for uplink assignments transmitted on PDCCH for PUSCH; ¶ 0244: the user equipment determines that the uplink resource of subframe 1 is dynamically scheduled, i.e. the base station transmitted an uplink grant allocation message over the PDCCH to the user equipment (not shown in FIG. 10) for transmitting uplink data); and 
transmitting uplink data based on the uplink grant (see Loehr, ¶ 0051: the TBS/RV signaling for uplink assignments transmitted on PDCCH for PUSCH; ¶ 0244: the user equipment determines that the uplink resource of subframe 1 is dynamically scheduled, i.e. the base station transmitted an uplink grant allocation message over the PDCCH to the user equipment (not shown in FIG. 10) for transmitting uplink data), 
wherein, based on a priority indicator not being provided by the PDCCH, the uplink data is data from a logical channel selected based on a value among values which can be allocated as the priority indicator (see Loehr, Fig 12 and Fig 13: perform logical channel prioritization for uplink data; ¶ 0270; ¶ 0271).
Loehr does not explicitly disclose the uplink data is data from a logical channel selected based on a lowest value among values which can be allocated as the priority indicator.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lowest value of priority for uplink data from a logical channel based on user preference of selecting value for efficient communication.
However, Earnshaw discloses wherein, based on a priority indicator not being provided by the PDCCH, the uplink data is data from a logical channel selected based on a lowest value among values which can be allocated as the priority indicator (see Earnshaw, ¶ 0145: downlink control information on the Physical Downlink Control Channel (PDCCH) that provides the uplink grant could be modified so that logical channel priorities for a particular grant could be changed dynamically. For example, if the approach of defining up to four logical channel priority sets through RRC signaling described above is used, a 2-bit field could be added to each DCI 0 (or uplink grant DCI) to indicate which set of logical channel priorities is to be used when generating a MAC PDU for the corresponding uplink grant. This approach would provide maximum flexibility and dynamically control the uplink logical channel prioritization scheme at the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Earnshaw and incorporate it into the system of Loehr to provide maximum flexibility and dynamically control uplink logical channel prioritization scheme (see Earnshaw, ¶ 0145).

Regarding claim 2, Loehr in view of Earnshaw discloses the method of claim 1, wherein, based on the priority indicator being provided by the PDCCH, the uplink data is data from a logical channel selected based on the priority indicator (see Loehr, Fig 12 and Fig 13: perform logical channel prioritization for uplink data; ¶ 0270; ¶ 0271).

Regarding claim 3, Loehr in view of Earnshaw discloses the method of claim 1, wherein, based on remaining space in a PDU including the data from the logical channel selected based on the lowest value among the values which can be allocated as the priority indicator, the uplink data is transmitted with padding (see Loehr, ¶ 0117-¶ 0122; ¶ 0263: transport block thus only contains uplink data and padding bits if necessary).

Regarding claim 5, Loehr in view of Earnshaw discloses the method of claim 1, the data from the logical channel includes data from the radio bearer corresponding to the logical channel (see Loehr, ¶ 0098: The Logical Channel Prioritization (LCP) procedure is applied when a new transmission is performed, i.e. when a Transport block needs to be generated. One proposal for assigning capacity has been to assign resources to each bearer in priority order, until each has received an allocation equivalent to the minimum data rate for that bearer. After this, any additional capacity is assigned to bearers in, for example, priority order).
Also, Earnshaw discloses the data from the logical channel includes data from the radio bearer corresponding to the logical channel (see Earnshaw, ¶ 0122: The UE shall not transmit data for a logical channel corresponding to a radio bearer that is suspended (the conditions for when a radio bearer is considered suspended are defined in [8]; ¶ 0192-¶ 0195).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Earnshaw and incorporate it into the system of Loehr to provide maximum flexibility and dynamically control uplink logical channel prioritization scheme (see Earnshaw, ¶ 0145).

Regarding claim 6, Loehr in view of Earnshaw discloses the method of claim 1, wherein the priority indicator is allocated by a physical layer signaling (see Loehr, ¶ 0101: RRC controls the scheduling of uplink data by signaling for each logical chan; ¶ 0102: priority where an increasing priority value indicates a lower priority level).
Also, Earnshaw discloses wherein the priority indicator is allocated by a physical layer signaling (see Earnshaw, ¶ 0064: Returning to LTE and in particular to channel prioritization for Release 8, with regard to logical channel configuration, a Prioritized Bit Rate (PBR) for each logical channel is provided by RRC; ¶ 0065: A Bucket Size Duration (BSD) value for each logical channel is also provided by RRC; ¶ 0066: The bucket for each logical channel also includes a priority).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Earnshaw and incorporate it into the system of Loehr to provide maximum flexibility and dynamically control uplink logical channel prioritization scheme (see Earnshaw, ¶ 0145).

Regarding claim 7, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 8, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 1. Applicant is merely claiming the transmitting side of the invention.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 2. 

Regarding claim 15, it is rejected for the same reasons as set forth in claim 3. 

Regarding claim 17, it is rejected for the same reasons as set forth in claim 5. 

Claim(s) 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Earnshaw and further in view of US Pub. 2014/0133410 to NGUYEN et al. (hereafter Nguyen).

Regarding claim 4, Loehr in view of Earnshaw discloses the method of claim 1, but does not explicitly disclose wherein the lowest value represents a highest quality of service (QoS).
However, Nguyen discloses wherein the lowest value represents a highest quality of service (QoS) (see Nguyen, ¶ 0043: different services may have an associated QoS target that the UE seeks to maintain in order to have a favorable user experience. Logical channels may be prioritized within the MAC layer of UE, for example, based on QoS requirements for the service provided by the logical channel. For example, a real-time voice communication service may have a high QoS requirement, and a logical channel for this service may have a high priority relative to logical channels that may support, for example, a FTP file transfer to/from the UE. In some examples, logical channels may be given a priority from 1 to 16, with a channel priority of 1 being the highest priority, and a channel priority of 16 being the lowest priority).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the lowest value represents a highest quality of service (QoS) and incorporate it into the system of Loehr to improve communication system efficiency (see Nguyen, ¶ 0006).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2011/0039568 to Zhang et al. discloses contention-based uplink data transmission.
US Pub. 2009/0316637 to YI et al. discloses generating and sending a MAC PDU by using the radio resources allocated to the mobile terminal, the level of priority between the buffer status report (BSR) and the established logical channels are defined such that the data of each logical channel and buffer status report can be more effectively, efficiently and quickly transmitted.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464